Citation Nr: 1813510	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-32 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected status-post chip fracture of the right ankle.

4.  Entitlement to service connection for a left shoulder disorder.

5.  Entitlement to service connection for a left elbow disorder.

6.  Entitlement to service connection for a left hand disorder.

7.  Entitlement to service connection for a left thumb disorder.

8.  Entitlement to service connection for a headache disorder.

9.  Entitlement to service connection for a back disorder.
REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, the Veteran's wife


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from May 1971 to May 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In addition to the issues listed above, the January 2012 rating decision denied the Veteran's service connection claim for a right ankle disorder.  The Veteran filed a timely notice of disagreement in January 2013.  During the pendency of the appeal, a January 2016 rating decision granted entitlement to service connection for this disability.  As this grant constitutes a full award of the benefits sought on appeal, the issue is not before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in July 2017.  A transcript from that proceeding is associated with the Veterans Benefits Management System (VBMS) folder. 
 
The issues of entitlement to service connection for bilateral hearing loss; entitlement to service connection for a right knee disorder, to include as secondary to service-connected status-post chip fracture of the right ankle; entitlement to service connection for a left shoulder disorder; entitlement to service connection for a left elbow disorder; entitlement to service connection for a left hand disorder; entitlement to service connection for a left thumb disorder; entitlement to service connection for a headache disorder; and entitlement to service connection for a back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus was at least as likely as not incurred during active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C. § 1101, 1110, 1154, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including other organic diseases of the nervous system (which includes tinnitus), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As an organic disease of the nervous system, which includes tinnitus, is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran has reported that his current tinnitus is related to the excessive noise exposure he received during service.  The Veteran stated that he was in close proximity to noise from takeoffs, landings, the testing of jet engines while working on the flight line at the Kadena Air Base in Okinawa, Japan.  See July 2017 Board Hearing Transcript (Tr.), page 25.  The Veteran's service treatment records (STRs) demonstrate that he had service at the Kadena Air Base.  In addition, his military occupational specialty (MOS) was radio relay equipment repairman.  See DD 214.  The Department of Defense Noise Exposure Listing reflects that a comparable MOS of radio communications systems has a moderate probability of noise exposure.  In light of this evidence, the Board finds that the Veteran's contentions concerning in-service noise exposure are credible and consistent with his service.  38 U.S.C.A. § 1154(a).  

The Board notes that Veteran's STRs do not show any complaints, treatment, or diagnoses related to tinnitus.  However, the Veteran has consistently reported that he first experienced symptoms of tinnitus during service, and the symptoms have continued to be present since that time.  See October 2011 VA examination; Tr., page 26.  The Veteran also denied experiencing any significant noise exposure outside of service.  See Tr., page 24.  The Veteran is competent to report symptoms such as ringing or buzzing in his ears as this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  In addition, the Veteran is competent to identify a disorder such as tinnitus for diagnostic purposes.  38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 310; Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Based on the foregoing, the Board finds that the Veteran's reported history of his continuous symptoms of tinnitus is credible.  Consequently, the Veteran's statements support a finding that his tinnitus was incurred during active service.

The Board notes that the October 2011 VA examiner provided a negative nexus opinion regarding tinnitus.  The examiner stated that tinnitus is a symptom of auditory pathology, and there was no evidence of auditory pathology during the Veteran's enlistment.  However, this statement conflicts with VA's understanding of tinnitus as the United States Court of Appeals for Veterans Claims has determined that tinnitus is an independent disease rather than a mere symptom.  See Fountain v. McDonald, 27 Vet. App. 258, 263 (2015).  The examiner also discussed evidence from the Veteran's enlistment, but failed address evidence from the remainder of his service.  Thus, the Board does not find this opinion to be very probative.

Resolving all doubt in the Veteran's favor, the Board finds that the Veteran meets the requirements for a presumption of service connection.  Consequently, service connection for tinnitus is granted.  38 C.F.R. §§ 3.102, 3.303, 3.303(b), 3.307, 3.309.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

Regarding the Veteran's service connection claim for bilateral hearing loss, the Board finds that a remand is necessary to obtain an additional VA examination and opinion.  The Veteran underwent a VA examination for his claim more than six years ago in October 2011, and neither the right nor the left ear showed disabling levels of hearing loss for VA purposes at that time.  See 38 C.F.R. § 3.385.  However, the Veteran's July 2017 testimony indicates that his hearing loss is a progressively worsening problem.  Affording the Veteran every opportunity, the Board finds that he should be provided with another VA examination to determine whether any hearing loss disability is present.  The Board also notes that the October 2011examiner also gave a negative nexus opinion for the claim.  The examiner pointed to the Veteran's normal hearing in the entrance and separation examinations, and noted that a comparison of these test results did not demonstrate a change in either ear.  The examiner did not, however, explain the significance of this finding.  Consequently, an adequate VA medical opinion is still needed for any identified hearing loss.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In addition, a remand is required to afford the Veteran VA examinations and medical opinions related to his service connection claims for a right knee disorder, left shoulder disorder, left elbow disorder, left hand disorder, left thumb disorder, headache disorder, and back disorder.  The Veteran stated that he developed these disorders as a result of a fall that occurred during his active service in Okinawa, Japan.   See Tr., page 4-6, 10-11.  The Veteran stated that when he fell down concrete stairs, rolled, and tried to catch himself, he hit his head and sustained impact to each the different musculoskeletal areas included in his service connection claims.  The Veteran later sought treatment after his right ankle became swollen, and although he reportedly asked the doctor about all of his injuries, the Veteran recalled that the doctor mainly spent time treating his ankle.  The Board notes that the Veteran's STRs contain a February 1973 entry from Kadena Air Base in Okinawa, Japan that noted the Veteran had injured his right ankle two months before the visit, and he had not seen a physician upon injury.  The Veteran also testified that he experiences persistent and recurrent symptoms of a disability in terms of his right knee, left shoulder, left elbow, left hand, left thumb, headaches, and back.  As there is insufficient evidence of record to adjudicate these claims, the Board finds that VA examinations should be conducted to determine the nature and etiology of any relevant disorder that may be present.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Board additionally notes that the Veteran has reported that his right knee disorder is secondary to his right ankle disability.  See Tr., page 6.  The record has also raised the question of whether the Veteran had a right knee disorder, headache disorder, and back disorder prior to service.  The April 1971 Report of Medical History stated that the Veteran previously injured his right knee in a snowmobile accident in the winter of 1967.  In addition, although the Veteran reported a history of an August 1970 motorcycle accident in the April 1971 Report of Medical History, the May 1975 Report of Medical History noted that a car accident occurred in April 1971.  A May 1975 STR also stated that the Veteran had a back trauma one week prior to service; and a July 1971 STR reported that the Veteran had dull headaches when out in the sun after he struck his head on a side window in an automobile accident 2.5 months ago.  However, as no related defects were noted at entry, the presumption of soundness applies.  38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).  In order to rebut the presumption of soundness, it must be shown with clear and unmistakable evidence that a disorder preexisted service and that the disorder was not aggravated by service.  Id.  Consequently, the opinions for these claims should also address these questions.



Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral hearing loss, right knee, left shoulder, left elbow, left hand, left thumb, headaches, and back.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include records from the Wm. Henning Bryan Dorn VA Medical Center dated since November 2014.

2.  After completing the preceding development in paragraph 1, provide the Veteran with a VA examination in connection with his service connection claim for bilateral hearing loss.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

For any identified right and/or left ear hearing loss, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder manifested during service, manifested to a compensable degree within one year of the Veteran's May 1975 separation, or is otherwise related to service.

In providing this opinion, the examiner should presume that the Veteran did sustain some hazardous noise exposure during service as a radio relay equipment repairman working near jet engines on the flight line.

If the examiner determines that it is less likely than not related to service, the examiner should explain why, including why the delayed onset of hearing loss is significant.

3.  After completing the preceding development in paragraph 1, provide the Veteran with a VA examination in connection with his service connection claim for a right knee disorder.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner must identify all currently diagnosed right knee disorders.  For each identified disorder, the examiner must provide an opinion as to the following questions:

(a) The examiner should state whether there is clear and unmistakable (undebatable) evidence that the identified disorder(s) preexisted the Veteran's active service.

(b) If the answer to question (a) is yes, is there clear and unmistakable (undebatable) evidence that the identified disorder(s) did NOT undergo an increase in severity beyond the natural scope of the disability during the Veteran's active service?

(c) If the answer to question (a) OR (b) is no, is it at least as likely as not (a 50 percent or greater probability) that the identified disorder(s) manifested during service or is otherwise related to service?

(d) The examiner should also state whether it is at least as likely as not that the identified disorder(s) were caused or aggravated by the Veteran's service-connected status-post chip fracture of the right ankle.

In providing an opinion, the examiner should consider the following:  (1) the statement from the physician's summary of the April 1971 Report of Medical History that the Veteran injured his right knee in a snowmobile accident in the winter of 1967; and although the Veteran felt slippage of knee for a few months after the injury, there had been no true locking or collapse since; (2) the Veteran's July 2017 Board hearing testimony that he bruised his right knee in the snowmobile accident; however, by the time he entered service, he had recovered and his knee did limit him in any way; and (3) the Veteran's July 2017 Board hearing testimony that his current right knee symptoms are related to hitting his knee in the course of a fall down concrete stairs that occurred during his active service Okinawa.

4.  After completing the preceding development in paragraph 1, provide the Veteran with a VA examination in connection with his service connection claim for a left shoulder disorder.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner must identify all currently diagnosed left shoulder disorders.

For each identified disorder, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder manifested during service or is otherwise related to service.

In providing an opinion, the examiner should consider the Veteran's July 2017 Board hearing testimony that his current left shoulder symptoms are related to jarring his shoulder in the course of a fall down concrete stairs that occurred during his active service Okinawa.

5.  After completing the preceding development in paragraph 1, provide the Veteran with a VA examination in connection with his service connection claim for a left elbow disorder.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner must identify all currently diagnosed left elbow disorders.

For each identified disorder, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder manifested during service or is otherwise related to service.

In providing an opinion, the examiner should consider the Veteran's July 2017 Board hearing testimony that his current left elbow symptoms are related to banging his elbow in the course of a fall down concrete stairs that occurred during his active service Okinawa.
6.  After completing the preceding development in paragraph 1, provide the Veteran with a VA examination in connection with his service connection claims for a left hand and left thumb disorder.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner must identify all currently diagnosed left hand and/or left thumb disorders.

For each identified disorder, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder manifested during service or is otherwise related to service.

In providing an opinion, the examiner should consider the Veteran's July 2017 Board hearing testimony that his current left hand and left thumb symptoms are related to hitting his hand against a step while trying to catch himself in the course of a fall down concrete stairs that occurred during his active service Okinawa.

7.  After completing the preceding development in paragraph 1, provide the Veteran with a VA examination in connection with his service connection claim for a headache disorder.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner must identify all currently diagnosed headache disorders.  For each identified disorder, the examiner must provide an opinion as to the following questions:

(a) The examiner should state whether there is clear and unmistakable (undebatable) evidence that the identified disorder(s) preexisted the Veteran's active service.

(b) If the answer to question (a) is yes, is there clear and unmistakable (undebatable) evidence that the identified disorder(s) did NOT undergo an increase in severity beyond the natural scope of the disability during the Veteran's active service?

(c) If the answer to question (a) or (b) is no, is it at least as likely as not (a 50 percent or greater probability) that the identified disorder(s) manifested during service or is otherwise related to service?

In providing an opinion, the examiner should consider the following: (1) the Veteran's reported history of an April 1971 car accident in the May 1975 Report of Medical History; (2) a July 1971 STR's assessment of tension headaches in relation to the Veteran's report that he had dull headaches when out in the sun after he struck his head on a side window in an automobile accident 2.5 months ago; (3) the Veteran's July 2017 Board hearing testimony indicating that the headache he sought treatment for in July 1971 was a short-term complaint, and he did not have headache problem prior to service; and (4) the Veteran's July 2017 Board hearing testimony that his current headache symptoms are related to hitting his head in the course of a fall down concrete stairs that occurred during his active service Okinawa.

8.  After completing the preceding development in paragraph 1, provide the Veteran with a VA examination in connection with his service connection claim for a back disorder.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner must identify all currently diagnosed thoracolumbar spine disorders.  For each identified disorder, the examiner must provide an opinion as to the following questions:

(a) The examiner should state whether there is clear and unmistakable (undebatable) evidence that the identified disorder(s) preexisted the Veteran's active service.

(b) If the answer to question (a) is yes, is there clear and unmistakable (undebatable) evidence that the identified disorder(s) did NOT undergo an increase in severity beyond the natural scope of the disability during the Veteran's active service?

(c) If the answer to question (a) or (b) is no, is it at least as likely as not (a 50 percent or greater probability) that the identified disorder(s) manifested during service or is otherwise related to service?

In providing an opinion, the examiner should consider the following: (1) the Veteran's reported history of an April 1971 car accident in the May 1975 Report of Medical History; (2) a May 1975 STR's report that the Veteran had a back trauma one week prior to service, and the normal results of an associated May 1975 x-ray report for the lumbar spine; and (3) the July 2017 Board hearing testimony that his current back symptoms are related to wrenching his back in the course of a fall down concrete stairs that occurred during his active service Okinawa.

9.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

10.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.







______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


